USCA4 Appeal: 22-1272      Doc: 14         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1272


        TATYANA A. BABAKAEVA; OLGA GUSKOVA,

                            Plaintiffs - Appellants,

                     v.

        PTR INVESTMENTS, INC.; TROY ROBERTSON; PATRICIA ROBERTSON;
        658 WATERS DRIVE, LLC; C. JEFFREY MOORE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:21-cv-00267-RAJ-LRL)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tatyana A. Babakaeva and Olga Guskova, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1272      Doc: 14          Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Tatyana A. Babakaeva and Olga Guskova (“Appellants”) appeal the district court’s

        order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions and (a) dismissing with

        prejudice the federal causes of action asserted in Appellants’ pro se civil action; and

        (b) declining to exercise supplemental jurisdiction over those claims arising under Virginia

        law, and dismissing those claims without prejudice. We have reviewed the record de novo

        and identified no error by the district court. See Mays v. Sprinkle, 992 F.3d 295, 299 (4th

        Cir. 2021) (stating standard of review for a Rule 12(b)(6) dismissal). While Appellants

        suggest error in the court’s dismissal of their federal claims with prejudice without allowing

        leave to amend the complaint, the record shows that Appellants’ requests for leave to

        amend were perfunctory, asserted only in their responses to the Rule 12(b)(6) motions, and

        without supporting pleadings. Accordingly, we discern no abuse of discretion in this

        regard. See Cozzarelli v. Inspire Pharms., Inc., 549 F.3d 618, 630-31 (4th Cir. 2008)

        (finding no abuse of discretion where plaintiffs requested leave to amend in a response but

        did not file a motion to amend or a proposed amended complaint).

               We therefore affirm the district court’s order. Babakaeva v. PTR Invs., Inc.,

        No. 2:21-cv-00267-RAJ-LRL (E.D. Va. Feb. 11, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                      2